DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to the dynamic operation of an audiometer, classified in A61B 5/123.
II. Claim 18, drawn to the dynamic operation of an audiometer, classified in H04R 3/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the defining and encoding of the subcombination.  The subcombination has separate utility such as being used with a audiometer that does not take into account pre-collected personalization settings.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the claims have acquired a separate status in the art in view of their differing classification, and the claims would require employing differing search terms and queries to perform a complete search of each of the combination and subcombination. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Matthew D. Delaney on 1/21/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an audiometer for a hearing test, that involves pre-collected personalization settings that adjust parameters of a hearing test and active monitoring of input factors that adjust operation of the hearing test. 
The limitation of testing the hearing of an individual using both personalization settings and active monitoring input, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. There is no structure claimed aside from a processor. It is noted that preamble is not phrased in such a way that assumes that the steps as set forth after the preamble are implemented by a processor. Even so, it is noted that even the use of a positively claimed processor does not preclude the steps from practically being performed in the mind. For examiner, the testing and settings and factors could be performed mentally by a practitioner testing the hearing of a user themselves (i.e. “the person I am performing a hearing test on is 81 and likely has diminished hearing ability, and the environment the test I am performing is too loud, so I will wait ten minutes and try again). If a claim limitation, under its broadest 
The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a process for performing the claimed steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of testing the hearing of a user based on settings and factors. Furthermore, the claimed settings and factors are claimed so generically they themselves do not integrate the claim into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor to perform the audiometer testing amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140309549 A1 to Selig et al. (hereinafter, Selig).
Regarding Claim 1, Selig discloses a computer-implemented method for dynamically adjusting the operation of an automated audiometer during a hearing test of a patient comprising the steps of inter alia: 
(i) collecting or loading pre-collected personalization settings of the patient before the hearing test ([0039] As shown in FIGS. 1 and 4, one variation of the first method S100 further includes Block S184, which recites selecting default settings for the first and second signals based on a demographic of the user. For example, Block S184 can extract the age of the user from a social networking system, access hearing test results of other users of similar age, and adjust hearing test parameters (e.g., audio engine parameters or frequency bands tested) according to trends in hearing tests of the other users. In another example, Block S184 can access hearing data and/or hearing test results of relatives of the user, as identified in a social networking system, to determine a genetic propensity for hearing ability of disability for the user. However, Block S184 and the first method S100 can function in any other way to collect and implement personal user data to improve hearing test accuracy and/or the user's hearing test experience.); 
(ii) adjusting parameters of the hearing test to accord with the personalization settings of the patient ([0040] The first method S100 can also include selecting default settings for the first and second signals based on past user hearing data. Generally, the first method S100 can apply past user hearing data to default settings of the hearing test of the first method S100 in order to reduce the time required to achieve adequate test results under the first method S100. In one example, the first method S100 can access results of an OAE test or an ABR test, as described in Block S140 above, and adjust the default settings of the test based on hearing ability or inability of the user as suggested by the OAE or ABR test. In another example, the first method S100 can collect recent user hearing data from the user's medical records, such as a current hearing aid prescription and/or hearing aid tuning settings entered by an audiologist. Therefore, the first method S100 can customize the user's hearing test according to past user hearing data to improve the efficiency of the hearing test.);
(iii, iv & v) commencing the hearing test, actively monitoring and analyzing at least one input factor during the hearing test, and adjusting operation of the hearing test if the at least one input factor meets a pre-defined triggering scenario ([0044] Block S160 can also adjust a granularity of user controls during and/or after the hearing test based on an early input by the user before or during the hearing test. For example, based feedback entered by the user after playback of a first section of a tone, Block S160 can provide additional (or modify existing) feedback controls to (or for) the user. For example, once the user provides inputs indicating that he can hear very soft tones during a current hearing test, Block S160 can modify user feedback controls to enable the user to provide finer-grained feedback in response to a subsequent tone.) ([0054] Block S186 can then implement this information-rich error-sparse hearing test data to improve and even complete a new hearing test that is otherwise independently error-prone and data-sparse, such as by selecting stored hearing data to insert into the new hearing test based on a demographic of the corresponding user, a location of the user's hearing test, ambient noise data during the user's hearing test, etc. The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.); and
(vi & vii) repeating steps (iv) to (v) until the hearing test has been completed by the patient or stopped by the audiometer and analyzing results of the hearing test ([0041] Prior to estimating the hearing ability of the user in Block S160, the first method S100 can repeat Blocks S140A, S140B, etc. and S150A, S150B, etc. to verify user responses to the signals. In implementing the foregoing Blocks for a second, third, or fourth time, etc., the first method S100 can repeat the same signals or different signals, adjust signal parameters, adjust a testing scenario (e.g., hearing test game), etc. for the subsequent tests.).
In one implementation, Block S186 compares the user's hearing test results to stored hearing test results of other users based on a demographic similarity between the user and the other users associated with stored test results. In one example, the first method S100 prompts the user to enter demographic information into the native application directly, such as age, gender, height, weight, personal medical history or events, family medical history, occupation, etc.).
Regarding Claim 3, Selig discloses the computer-implemented method of claim 1 or 2 wherein the step of adjusting parameters of the hearing test to accord with the personalization settings of the patient comprises selecting testing algorithm modes, including semi-assisted modes, to accommodate age or mental agility needs of the patient ([0044] Block S160 can also adjust a granularity of user controls during … hearing test based on an early input … during the hearing test. For example, based feedback entered by the user after playback of a first section of a tone, Block S160 can provide additional (or modify existing) feedback controls to (or for) the user. For example, once the user provides inputs indicating that he can hear very soft tones during a current hearing test, Block S160 can modify user feedback controls to enable the user to provide finer-grained feedback in response to a subsequent tone.) ([0054] Block S186 can then implement this information-rich error-sparse hearing test data to improve and even complete a new hearing test that is otherwise independently error-prone and data-sparse, such as by selecting stored hearing data to insert into the new hearing test based on a demographic of the corresponding user, a location of the user's hearing test, ambient noise data during the user's hearing test, etc. The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.).  
Regarding Claim 4, Selig discloses the computer-implemented method of claim 1 wherein the at least one input factor comprises one or more of an environmental factor or interactions of the patient with the audiometer ([0044] Block S160 can also adjust a granularity of user controls during … hearing test based on an early input … during the hearing test. For example, based feedback entered by the user after playback of a first section of a tone, Block S160 can provide additional (or modify existing) feedback controls to (or for) the user. For example, once the user provides inputs indicating that he can hear very soft tones during a current hearing test, Block S160 can modify user feedback controls to enable the user to provide finer-grained feedback in response to a subsequent tone.) ([0054] Block S186 can then implement this information-rich error-sparse hearing test data to improve and even complete a new hearing test that is otherwise independently error-prone and data-sparse, such as by selecting stored hearing data to insert into the new hearing test based on a demographic of the corresponding user, a location of the user's hearing test, ambient noise data during the user's hearing test, etc. The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.).  
Regarding Claim 5, Selig discloses the computer-implemented method of claim 1 wherein the at least one input factor comprises one or more of an environmental factor and interactions of the patient with the audiometer ([0044] Block S160 can also adjust a granularity of user controls during … hearing test based on an early input … during the hearing test. For example, based feedback entered by the user after playback of a first section of a tone, Block S160 can provide additional (or modify existing) feedback controls to (or for) the user. For example, once the user provides inputs indicating that he can hear very soft tones during a current hearing test, Block S160 can modify user feedback controls to enable the user to provide finer-grained feedback in response to a subsequent tone.) ([0054] Block S186 can then implement this information-rich error-sparse hearing test data to improve and even complete a new hearing test that is otherwise independently error-prone and data-sparse, such as by selecting stored hearing data to insert into the new hearing test based on a demographic of the corresponding user, a location of the user's hearing test, ambient noise data during the user's hearing test, etc. The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.).  
Regarding Claim 6, Selig discloses he computer-implemented method of claim 4 wherein the at least one input factor is one or more of an environmental factor ([0044] Block S160 can also adjust a granularity of user controls during … hearing test based on an early input … during the hearing test. For example, based feedback entered by the user after playback of a first section of a tone, Block S160 can provide additional (or modify existing) feedback controls to (or for) the user. For example, once the user provides inputs indicating that he can hear very soft tones during a current hearing test, Block S160 can modify user feedback controls to enable the user to provide finer-grained feedback in response to a subsequent tone.) ([0054] Block S186 can then implement this information-rich error-sparse hearing test data to improve and even complete a new hearing test that is otherwise independently error-prone and data-sparse, such as by selecting stored hearing data to insert into the new hearing test based on a demographic of the corresponding user, a location of the user's hearing test, ambient noise data during the user's hearing test, etc. The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.).  
Regarding Claim 7, Selig discloses the computer-implemented method of any one of claims 1 to 6 wherein the one or more environmental factor comprises any one or more of ambient background noise (decibel-level), timing and constancy characteristics of background noise, distracting sound, temperature, humidity, lighting levels, and non-auditory vibrations ([0044] Block S160 can also adjust a granularity of user controls during … hearing test based on an early input … during the hearing test. For example, based feedback entered by the user after playback of a first section of a tone, Block S160 can provide additional (or modify existing) feedback controls to (or for) the user. For example, once the user provides inputs indicating that he can hear very soft tones during a current hearing test, Block S160 can modify user feedback controls to enable the user to provide finer-grained feedback in response to a subsequent tone.) ([0054] Block S186 can then implement this information-rich error-sparse hearing test data to improve and even complete a new hearing test that is otherwise independently error-prone and data-sparse, such as by selecting stored hearing data to insert into the new hearing test based on a demographic of the corresponding user, a location of the user's hearing test, ambient noise data during the user's hearing test, etc. The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.).
Regarding Claim 8, Seling discloses the computer-implemented method of claim 4 wherein the at least one input factor is one or more of interactions of the patient with the audiometer ([0050] For example, ambient noise, local environment, a sound output profile of headphones, a speaker, and/or a smartphone user during the test, the user's attentiveness, etc. can all affect results (i.e., decrease the accuracy) of the hearing test.) ([0044] Block S160 can also adjust a granularity of user controls during … hearing test based on an early input … during the hearing test. For example, based feedback entered by the user after playback of a first section of a tone, Block S160 can provide additional (or modify existing) feedback controls to (or for) the user. For example, once the user provides inputs indicating that he can hear very soft tones during a current hearing test, Block S160 can modify user feedback controls to enable the user to provide finer-grained feedback in response to a subsequent tone.) ([0054] Block S186 can then implement this information-rich error-sparse hearing test data to improve and even complete a new hearing test that is otherwise independently error-prone and data-sparse, such as by selecting stored hearing data to insert into the new hearing test based on a demographic of the corresponding user, a location of the user's hearing test, ambient noise data during the user's hearing test, etc. The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.).  
Regarding Claim 9, Seling discloses the computer-implemented method of any one of claims 1 to 5 and 8, wherein the one or more interactions of the patient with the audiometer comprises any one or more of patterned answers, malingering, inconsistent responses, misunderstanding of a task, attention level, and pace and style of responses ([0050] For example, ambient noise, local environment, a sound output profile of headphones, a speaker, and/or a smartphone user during the test, the user's attentiveness, etc. can all affect results (i.e., decrease the accuracy) of the hearing test.) ([0044] Block S160 can also adjust a granularity of user controls during … hearing test based on an early input … during the hearing test. For example, based feedback entered by the user after playback of a first section of a tone, Block S160 can provide additional (or modify existing) feedback controls to (or for) the user. For example, once the user provides inputs indicating that he can hear very soft tones during a current hearing test, Block S160 can modify user feedback controls to enable the user to provide finer-grained feedback in response to a subsequent tone.) ([0054] Block S186 can then implement this information-rich error-sparse hearing test data to improve and even complete a new hearing test that is otherwise independently error-prone and data-sparse, such as by selecting stored hearing data to insert into the new hearing test based on a demographic of the corresponding user, a location of the user's hearing test, ambient noise data during the user's hearing test, etc. The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.).  
Regarding Claim 11, Selig discloses the computer-implemented method of claim 5 or 8 wherein the steps of actively monitoring and analyzing the one or more interactions of the patient with the audiometer and adjusting operation of the hearing test comprises the steps of: (i) monitoring patient interactions with the audiometer during the hearing test to detect any one or more of response patterns, malingering, inconsistent responses, misunderstanding of the task, attention drift, and cognition issues;  (ii) determining if the patient interactions meets the pre-defined triggering scenario for the one or more of response patterns, malingering, inconsistent responses, misunderstanding of the task, attention drift, and cognition issues; and (iii) if the pre-defined triggering scenario for the one or more of response patterns, malingering, inconsistent responses, misunderstanding of the task, attention drift, and cognition issues is met at step (ii), modifying operation of the audiometer in accordance with pre-For example, ambient noise, local environment, a sound output profile of headphones, a speaker, and/or a smartphone user during the test, the user's attentiveness, etc. can all affect results (i.e., decrease the accuracy) of the hearing test.) ([0044] Block S160 can also adjust a granularity of user controls during … hearing test based on an early input … during the hearing test. For example, based feedback entered by the user after playback of a first section of a tone, Block S160 can provide additional (or modify existing) feedback controls to (or for) the user. For example, once the user provides inputs indicating that he can hear very soft tones during a current hearing test, Block S160 can modify user feedback controls to enable the user to provide finer-grained feedback in response to a subsequent tone.) ([0054] Block S186 can then implement this information-rich error-sparse hearing test data to improve and even complete a new hearing test that is otherwise independently error-prone and data-sparse, such as by selecting stored hearing data to insert into the new hearing test based on a demographic of the corresponding user, a location of the user's hearing test, ambient noise data during the user's hearing test, etc. The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.).  
Regarding Claim 12, Selig discloses the computer-implemented method of claim 11 wherein the step of modifying operation of the audiometer in accordance with pre-defined responses comprises presenting challenges to the patient designed to confirm or refute presence of one or more of response patterns, malingering, inconsistent responses, misunderstanding of the task, attention drift, and cognition issues ([0050] For example, ambient noise, local environment, a sound output profile of headphones, a speaker, and/or a smartphone user during the test, the user's attentiveness, etc. can all affect results (i.e., decrease the accuracy) of the hearing test.) ([0044] Block S160 can also adjust a granularity of user controls during … hearing test based on an early input … during the hearing test. For example, based feedback entered by the user after playback of a first section of a tone, Block S160 can provide additional (or modify existing) feedback controls to (or for) the user. For example, once the user provides inputs indicating that he can hear very soft tones during a current hearing test, Block S160 can modify user feedback controls to enable the user to provide finer-grained feedback in response to a subsequent tone.) ([0054] Block S186 can then implement this information-rich error-sparse hearing test data to improve and even complete a new hearing test that is otherwise independently error-prone and data-sparse, such as by selecting stored hearing data to insert into the new hearing test based on a demographic of the corresponding user, a location of the user's hearing test, ambient noise data during the user's hearing test, etc. The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.).  
Regarding Claim 13, Selig discloses the computer-implemented method of claim 12 wherein operation of the hearing test is further modified to increase a number of hearing trials required to acquire a threshold to compensate for malingering or inconsistent responses, when malingering or inconsistent responses has been confirmed ([0050] The first method S100 can also collect and store different types of hearing tests, such as short or superficial hearing tests engaged by new users, medium-length (e.g., five-minute) hearing tests engaged by experienced users, and long (e.g., one-hour) hearing tests engaged by high-need users (e.g., those with significant hearing loss), and Block S186 can cross-pollinate hearing tests of one type (e.g., short hearing tests) with hearing tests of another type(s) (e.g., medium-length and long hearing tests) to improve data density and/or accuracy of each new test.).
Regarding Claim 14, Selig discloses the computer-implemented method of claim 11 wherein the step of modifying operation of the audiometer in accordance with pre-defined responses comprises any one of pausing the test and prompting for an attendant to intervene, presenting instructional guidance to the patient, or presenting practice tests if misunderstanding of the task or attention drift is detected ([0050] For example, ambient noise, local environment, a sound output profile of headphones, a speaker, and/or a smartphone user during the test, the user's attentiveness, etc. can all affect results (i.e., decrease the accuracy) of the hearing test.) ([0041] Prior to estimating the hearing ability of the user in Block S160, the first method S100 can repeat Blocks S140A, S140B, etc. and S150A, S150B, etc. to verify user responses to the signals. In implementing the foregoing Blocks for a second, third, or fourth time, etc., the first method S100 can repeat the same signals or different signals, adjust signal parameters, adjust a testing scenario (e.g., hearing test game), etc. for the subsequent tests. The first method S100 can also implement Blocks S140A, S140B, etc. and S150A, S150B, etc. under the guidance of a second entity, such as an audiologist engaging in a phone call with the user during the hearing test or an automaton executing on a remote server and implementing voice recognition and voice menus to guide the user through the hearing test.).
Regarding Claim 15, Selig discloses a computer program product comprising a computer readable memory storing computer executable instructions thereon that when executed by a computer performs the method steps of any one of claims 1 to 14 ([0012]).  
Regarding Claim 16, Selig discloses a portable computer that performs the computer- implemented method of any one of claims 1 to 14 ([0012]).  
Regarding Claim 17, Selig discloses a computer-based audiometer that performs the computer-implemented method of any one of claims 1 to 14 ([0012]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selig.
Block S182 can record ambient noise conditions through a microphone incorporated into a headset or headphones worn by the user or into the computing device implementing the first method S100.) (ii) comparing the recorded ambient noise levels against sound levels and durations that are permitted to occur during the hearing test ([0038] Block S180 can analyze the ambient noise recording (e.g., via Fourier analysis)) ([0049] In yet another example implementation, the first method S100 detects a new sound environment, such as music playing in an auditorium or a quiet room, and prompts the user to test his hearing in the new sound environment. In another example implementation, the first method S100 prompts the user to perform a set of hearing tests at a predefined interval and/or at random times to collect a broad set of hearing test data, such as in the event that a medical or hearing professional requires a broad set of audio or hearing data on a patient in a variety of settings in order to customize a hearing aid to the user's needs.) ([0052] Block S186 can thus access one or more user demographic, local noise, and/or location data for the current hearing test and compare these data to hearing test results stored in the database, any of which may be tagged with similar demographic, local noise, and/or location data.).
Selig discloses the claimed invention as set forth and cited above except for expressly disclosing determining if the recorded noise levels should prevent the hearing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791